DOCUMENTS UNDER SEAL
                       Case 5:20-cr-00432-EJD Clear
                                               Document
                                                    Form 11 Filed 11/05/20 Page 1 7of 1
                                                               TOTAL TIME (m ins):
M AGISTRATE JUDGE                          DEPUTY CLERK                              REPORTER/FTR
M INUTE ORDER                             P. Cromwell                               Zoom 11:59-12-06
MAGISTRATE JUDGE                           DATE                                      NEW CASE         CASE NUMBER
Virginia K. DeMarchi                      November 5, 2020                                         3:20-mj-71565
                                                     APPEARANCES
DEFENDANT                                  AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.      RET.
Tommy Lee Garvin                                   Y        P       Ellen Leonida                         APPT.
U.S. ATTORNEY                              INTERPRETER                          FIN. AFFT               COUNSEL APPT'D
Ankur Shingal                                                                   SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER              DEF ELIGIBLE FOR             PARTIAL PAYMENT
                             Jessica Portillo                       APPT'D COUNSEL               OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                          STATUS
                                                                                                            TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT              BOND HEARING             IA REV PROB. or         OTHER
                                                                                    or S/R
       DETENTION HRG              ID / REMOV HRG           CHANGE PLEA              PROB. REVOC.            ATTY APPT
                                                                                                            HEARING
                                                    INITIAL APPEARANCE
        ADVISED                 ADVISED                  NAME AS CHARGED              TRUE NAME:
        OF RIGHTS               OF CHARGES               IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON             READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT               SUBSTANCE
                                                        RELEASE
      RELEASED            ISSUED                    AMT OF SECURITY        SPECIAL NOTES                PASSPORT
      ON O/R              APPEARANCE BOND           $                                                   SURRENDERED
                                                                                                        DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL                 DETAINED        RELEASED       DETENTION HEARING             REMANDED
      FOR              SERVICES                                                AND FORMAL FINDINGS           TO CUSTODY
      DETENTION        REPORT                                                  W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
   CONSENT                      NOT GUILTY                 GUILTY                    GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                  CHANGE OF PLEA             PLEA AGREEMENT            OTHER:
   REPORT ORDERED                                          FILED
                                                        CONTINUANCE
TO:                               ATTY APPT                BOND                     STATUS RE:
November 10, 2020                 HEARING                  HEARING                  CONSENT               TRIAL SET

AT:                               SUBMIT FINAN.            PRELIMINARY              CHANGE OF             STATUS
                                  AFFIDAVIT                HEARING                  PLEA
10:30am                                                    _____________
BEFORE HON.                       DETENTION                ARRAIGNMENT              MOTIONS               JUDGMENT &
                                  HEARING                                                                 SENTENCING
JSC
       TIME W AIVED               TIME EXCLUDABLE          IDENTITY /               PRETRIAL              PROB/SUP REV.
                                  UNDER 18 § USC           REMOVAL                  CONFERENCE            HEARING
                                  3161                     HEARING
                                                 ADDITIONAL PROCEEDINGS
All appearances by Zoom. Defendant consents to proceed by Zoom. DPPA advised. Motion to unseal is GRANTED.


                                                                                        DOCUMENT NUMBER:
